Case 17-01302-JJG-11             Doc 2893         Filed 08/01/19    EOD 08/01/19 14:52:54           Pg 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

In re:
                                                           Chapter 11
hhgregg, Inc., et al.,1
                                                           Case No. 17-01302-JJG-11
                                       Debtors.            (Jointly Administered)


                       MOTION TO COMPROMISE AND SETTLE CLAIMS
                  ASSERTED IN ADVERSARY PROCEEDING NUMBER 18-50099

            The Official Committee of Unsecured Creditors of Gregg Appliances, Inc. (the

    “Plaintiff”), by counsel and pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure,

    petitions the Court for approval to settle and compromise certain claims the Plaintiff has asserted

    against Defendant, Zimmerman Advertising, LLC (the “Defendant” together with Plaintiff, the

    “Parties”) for recovery of transfers pursuant to Sections 547, 548, 549 and 550 of Title 11 of the United

    States Code (the “Bankruptcy Code”) on the following grounds:

                                             I.       BACKGROUND

            1.     On March 6, 2017 (the “Petition Date”) the Debtors each commenced a case by

    filing a voluntary petition for relief in this Court under chapter 11 of the Bankruptcy Code and a

    trustee has not been appointed.

            2.     On March 10, 2017, the Office of the United States Trustee for the Southern District

    of Indiana (the “U.S. Trustee”) appointed the Committee. [Dkt. No. 118].2




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875). The
location of the Debtors’ corporate headquarters is 755 W. Carmel Drive, Suite 207, Carmel, Indiana 46032.
2
  All docket items referenced are from Case No. 17-01302-JJG-11, under which the Debtors’ bankruptcy
cases are jointly administered.
Case 17-01302-JJG-11             Doc 2893      Filed 08/01/19      EOD 08/01/19 14:52:54          Pg 2 of 4



            3.      On March 13, 2017, the Court entered an order authorizing the joint administration

    of the chapter 11 cases for procedural purposes only. [Dkt. Nos. 138, 139].

            4.      On May 2, 2017, the Court entered the Final Order (I) Authorizing Debtors in

    Possession to Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363, and 364,

    (II) Granting Liens and Superpriority Claims to Post-Petition Lenders Pursuant to 11 U.S.C. §§

    364 and 507; and (III) Authorizing the Use of Cash Collateral and Providing Adequate Protection

    to Prepetition Secured Parties and Modifying the Automatic Stay Pursuant To 11 U.S.C. §§ 361,

    362, 363, and 364 (the “Final DIP Order”)3 which, among other things, granted the Committee

    exclusive standing to pursue causes of action under Chapter 5 of the Bankruptcy Code.

            5.      On or about May 24, 2018, Plaintiff filed its Complaint to Avoid and Recover

    Transfers Pursuant to 11 U.S.C. §§ 547, 548, 549 and 550 and to Disallow Claims Pursuant to 11

    U.S.C. § 502 (the “Complaint”). The Plaintiff sought to avoid transfers to Defendant in the amount

    of $8,997,686.51 (the “Transfers”).

            6.      On or about August 31, 2018, Defendant filed its Answer of Zimmerman

    Advertising, LLC (the “Answer”).

            7.      Plaintiff and Defendant engaged in settlement discussions, including a lengthy

    mediation, and Defendant provided evidence of an ordinary course of business defense and a new

    value defense and asserted various other defenses to the claims contained in the Complaint.

                                      II.     RELIEF REQUESTED

            8.      The settlement discussions were successful which resulted in the Parties entering into a

    settlement agreement (the “Settlement Agreement”). A copy of the Settlement Agreement is attached

    hereto as Exhibit A. The Settlement Agreement provides that, in full and final settlement of its



3
    Dkt. No. 923.
Case 17-01302-JJG-11          Doc 2893       Filed 08/01/19      EOD 08/01/19 14:52:54           Pg 3 of 4



 alleged liability for the Transfers under Chapter 5 of the Bankruptcy Code, Defendant shall pay

 to Plaintiff the amount of $4,500,000.00. Defendant is deemed to have as of the date of an Order

 approving the Settlement Agreement, waived its right to file an unsecured nonpriority claim

 against the Debtors pursuant to section 502(h) of the Bankruptcy Code in the amount of

 $4,500,000.00.

         9.     By this Motion, the Plaintiff requests that the Court enter an Order approving the

 Settlement Agreement, whereby the Court authorizes Plaintiff to settle the claims asserted against

 Defendant pursuant to the terms of the Settlement Agreement.

                               III.    BASIS FOR GRANTING RELIEF

         10.      Federal Rule of Bankruptcy Procedure 9019(a) provides that the Court may approve a

 compromise or settlement after motion by the trustee (or plaintiff), notice to creditors, and a hearing.

         11.      Approval of a proposed settlement rests solely in the discretion of the bankruptcy court.

 Matter of Andreuccetti, 975 F.2d 413, 421 (7th Cir. 1992). While the Court must “determine whether

 the proposed settlement is fair and equitable and in the best interests of the estate[,]” the Court is not

 required to conduct a full evidentiary hearing regarding the propriety of settlement. Depoister v. Mary

 M. Holloway Foundation, 36 F.3d 582, 586-87 (7th Cir. 1994). Stated differently, in reaching a

 decision on whether to approve a settlement, the Court must make an informed and independent

 judgment but need not make an independent investigation of the facts and it may give weight to the

 trustee’s (or plaintiff’s) informed judgment and consider the competency and experience of

 counsel supporting the compromise. Mary M. Holloway Foundation, 36 F.3d 582; In re la Distr.

 Ctrs., Inc., 103 B.R. 420, 422-23 (S.D.N.Y. 1989).

         12.      The factors relevant to the Court's inquiry include (a) the probability of success in the

 litigation; (b) the complexity of the litigation involved, and the expense, inconvenience and delay
Case 17-01302-JJG-11          Doc 2893       Filed 08/01/19        EOD 08/01/19 14:52:54             Pg 4 of 4



 necessarily attending it; and (c) the paramount interest of creditors. In re American Reserve

 Corp., 841 F.2d 159, 161 (7th Cir. 1987); In re Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421,

 426 (7th Cir. 2007).

         13.     The Plaintiff believes that the settlement is a reasonable exercise of sound business

 judgment and is in the best interest of creditors for the following reasons:

                (i)     Given the evidence and other information before the Plaintiff, there is a risk that
                        the Plaintiff will either not prevail at trial or will not recover on any judgment
                        obtained;

                (ii)    A trial will result in added cost and expenses to the estate; and

                (iii)   It is in the best interest of creditors and this estate that the Plaintiff not spend
                        any additional time and cost on this adversary proceeding.
        WHEREFORE, the Plaintiff respectfully petitions the Court for an order: (1) approving the

Settlement Agreement on the terms and conditions set forth in this motion; (2) authorizing the

Plaintiff to execute all necessary documents and releases as required to complete the settlement; and

(3) for all other just and proper relief.

Dated: August 1, 2019                             ASK LLP

                                                 /s/ Joseph L. Steinfeld, Jr.___________
                                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                                 2600 Eagan Woods Drive, Suite 400
                                                 St. Paul, MN 55121
                                                 Telephone: (651) 289-3850
                                                 Fax: (651) 406-9676
                                                 Email: jsteinfeld@askllp.com

                                                 -and-

                                                 Edward E. Neiger, Esq.
                                                 151 West 46th Street, 4th Fl.
                                                 New York, NY 10036
                                                 Telephone: (212) 267-734
                                                 Fax: (212) 918-3427

                                                 Counsel to the Official Committee of Unsecured
                                                 Creditors of Gregg Appliances, Inc.
